DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the drink spout is dimensioned such that it can be comfortable sealed by the lips of the consumer” in claim 10 is a relative term which renders the claim indefinite. The phrase “dimensioned for comfort” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites the limitation "a drink spout" in line 1. It is unclear how much of claim 1, Applicant intended to incorporate into claim 19 (is all of claim 1 to be    There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is depended from Claim 5, appropriate dependency is required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rendina et al. (US Patent No. 6,454,161).
Re: Claim 1, discloses the claimed invention including a container for pourable food, the container comprising:
an initially sealed body portion (12) for holding the pourable food (Figs. 1-2);
a drink spout (2) adapted for drinking from the container (Fig. 1-2);
the drink spout comprises a base portion (30) having a proximal end (22) and a distal end (28c) (Fig. 5);
the proximal end of the spout being permanently attached to the body portion (Col. 5, lines 40-43, bonded to body portion);
the proximal end of the spout including an opening adapted for receiving pourable food from the body portion of the container (Fig. 2-3 depicts proximal able to receive content from the inside);
the distal end of the spout includes an opening adapted for drinking the pourable food from the container (Fig. 2-3 depicts distal able to be drank from);
the opening at the proximal end of the spout and the opening at the distal end of the spout being connected by a conduit (30a) for pourable food (Fig. 3);
the drink spout comprising a lid portion (10) (Figs. 2-2a);
the lid being initially attached to the base portion so that the lid seals the opening at the distal end by a breakable sealing portion (28), the 
the drink spout comprises a connection portion (9) permanently attaching the lid portion to the base portion (Fig. 2), the connection portion being a flexure hinge providing a first angular degree of freedom allowing the lid portion to pivot away from the base portion after the breakable sealing portion has been broken (Figs. 2-2a, Col. 6, lines 25-33, as it pivots away it tears).
Re: Claim 2, Rendina discloses the claimed invention including the lid portion is pivotable around an axis that is parallel to the surface defined by the proximal end and that is a tangent to the base portion at the point where the connection portion is attached to the base portion (Depicted in Figs. 2-2a).
Re: Claim 3, Rendina discloses the claimed invention including the lid portion is pivotable between a first position for protecting the base portion and a second position for drinking (Depicted in Figs. 2-2a).
Re: Claim 4, Rendina discloses the claimed invention including the drink spout further comprises a holder (34, 36) for holding the lid portion in the drinking position while the holder is engaged with the lid portion or the connection portion (Fig. 2a, Col. 7, lines 41-64, holder for holding the lid in drinking condition).
Re: Claim 5, Rendina discloses the claimed invention including the flexure hinge provides a second degree of freedom allowing the lid portion to be moved away from a pivoting plane defined by the first angular degree of freedom and wherein the holder is 
Re: Claim 6, Rendina discloses the claimed invention including the connection portion provides a restoration force directed such the lid portion is brought back to a pivoting plane defined by the first angular degree of freedom Fig. 2a, Col. 7, lines 41-64, restoration force).
Re: Claim 7, Rendina discloses the claimed invention including the outer surface of the distal end portion of the base portion of the drink spout has an oval shape in the cross-section along the plane defined by the proximal end (Fig. 1 depicts the oval shape).
Re: Claim 8, Rendina discloses the claimed invention including the proximal end portion of the base portion of the drink spout has an oval shape in the horizontal cross-section (Depicted in Fig. 1).
Re: Claim 9, Rendina discloses the claimed invention including the distal end portion of the base portion of the drink spout has a frustoconical shape in the horizontal cross-section which is tapering towards the distal end (Depicted in Fig. 3).
Re: Claim 10, Rendina discloses the claimed invention including the distal end portion of the base portion of the drink spout is dimensioned such that it can be comfortable sealed by the lips of the consumer while drinking (Depicted in Fig. 3).
Re: Claim 11, Rendina discloses the claimed invention including the breakable sealing portion is arranged below the distal end of the base portion (Depicted in Fig. 3).
Re: Claim 12, Rendina discloses the claimed invention including the lid portion comprises a flange portion which extends beyond the dimension of the distal end in the plane defined by the distal end (Depicted in Figs. 3-3a).
Re: Claim 13, Rendina discloses the claimed invention including the proximal end of the base portion is wider than the distal end and the base portion has a frustoconical shape between the proximal end and the distal end (Depicted in Figs. 1-3).
Re: Claim 14, Rendina discloses the claimed invention including the container is made from a laminate packaging material comprising a layer of paperboard (Col. 5, lines 40-43, plastic laminated on paper).
Re: Claim 15, Rendina discloses the claimed invention including the container is made from a laminate packaging material comprising an oxygen barrier layer (Col. 1, lines 60-62, plastic laminated on paper with a foil layer is known in the art to provide an effective oxygen barrier).
Re: Claim 16, Rendina discloses the claimed invention including the drink spout is positioned over an opening (4) in the body of the container (Col. 4, lines 35-37, position on hole portion).
Re: Claim 17, Rendina discloses the claimed invention including the drink spout is positioned over a portion (4) of the body of the container adapted for easy opening (Col. 4, lines 35-37, position on hole portion).
Re: Claim 18, Rendina discloses the claimed invention including the drink spout further comprises an anchor portion (24) which is positioned on the inner surface of the body portion opposite to the base portion and which is connected to the base portion (Figs. 1-3, contacts inner surface of body portion).
Re: Claim 19, the rejection from claim 1 above covers the limitations recited in this claim include the drink spout is suitable for use with a container (12) for pourable food (Col. 1, lines 14-16, food in container).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abrams, Mabee, Wassum, Mogard, Casale, Dammers, Lees, Jacobsson, Hedberg, Anderson, and Adams are cited disclosing sealing closures on containers having spouts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754